 Case 3:18-cv-04273-PGS-TJB Document 38 Filed 11/29/18 Page 1 of 1 PageID: 2395




                              UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY
                                             (609) 989-2040
          CHAMBERS OF                                                          U.S. COURTHOUSE
                                                                               402 E. STATE STREET, RM 6052
TONIANNE J. BONGIOVANNI                                                        TRENTON, NJ 08608
UNITED STATES MAGISTRATE JUDGE




                                         November 29, 2018

                                         LETTER ORDER

         Re:     Gilead Sciences, Inc., et al. v. Teva Pharmaceuticals USA, Inc.
                 Civil Action No. 18-4273 (PGS)

         Dear Counsel:

         Pursuant to the parties’ request, all litigation deadlines are stayed for 60 days. The

  telephone conference scheduled for January 29, 2019 is cancelled in this matter. The

  parties are directed to provide the Court with a written status update no later than January

  25, 2019.


                 IT IS SO ORDERED.

                                                          s/ Tonianne J. Bongiovanni
                                                       TONIANNE J. BONGIOVANNI
                                                       United States Magistrate Judge
